Citation Nr: 1420785	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical disability, claimed as pinched nerves.

2.  Entitlement to service connection for a low back disability, claimed as a herniated disk.

3.  Entitlement to service connection for a left leg disability, claimed as left leg numbness.

4.  Entitlement to service connection for a left foot disability, claimed as left foot numbness.

5.  Entitlement to service connection for a right foot disability, claimed as right foot numbness.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In addition to the issues appealed as listed on the title page, the Veteran initiated an appeal of the RO's September 2010 denial of service connection for chondromalacia patella, right knee, and chondromalacia patella, left knee.  However, the RO subsequently granted service connection for these disabilities in October 2011.  As this represents a full grant of the benefits sought with respect to these issues, they are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a cervical disability, a low back disability, a left leg disability, and right and left foot disabilities are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant (at a December 5, 2012 pre-hearing conference and in writing) that he desired to withdraw his appeal of the denial of his claim for service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, as confirmed by his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal for service connection for hypertension is dismissed.


REMAND

Since the RO's issuance of the supplemental statement of the case (SSOC) in July 2012 regarding the issues on appeal, the RO has obtained and associated with the record additional evidence.  This evidence includes a VA examination report of the Veteran's left lower leg, dated in January 2013, and an examination report of his lower legs/cervical spine, dated in August 2013 (see Veteran's virtual VA folder).  In addition, the Veteran's virtual VA folder shows that the RO obtained VA treatment records for various ailments, including the low back and lower extremities, dated from June 2010 to July 2013.  However, the RO did not thereafter issue a SSOC.  Accordingly, because the Board finds this medical evidence is additional pertinent evidence, a remand for a SSOC is required.  See 38 C.F.R. § 19.31 (2013) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  The pertinence of this evidence is especially notable when considering that the August 2013 VA examination report contains a nexus opinion that addresses the Veteran's cervical disability on both a direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

After reviewing the evidence of record in its entirety in both the claims files and virtual VA folder, to include the evidence associated with the record after the July 2012 SSOC was issued, and undertaking any development deemed necessary, the RO/AMC should thereafter readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since issuance of the July 2012 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


